IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 143 DB 2021 (No. 75 RST 2021)
                                             :
RHONDA BROWNSTEIN                            :   Attorney Registration No. 46866
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 30th day of December, 2021, the Report and Recommendation of

Disciplinary Board Member dated December 21, 2021, is approved and it is ORDERED

that Rhonda Brownstein, who has been on Inactive Status, has demonstrated that she

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.